Name: Council Decision (CFSP) 2016/2217 of 8 December 2016 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2016-12-09

 9.12.2016 EN Official Journal of the European Union L 334/35 COUNCIL DECISION (CFSP) 2016/2217 of 8 December 2016 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 30 November 2016, the United Nations Security Council adopted Resolution 2321(2016), adding 11 persons and 10 entities to the list of persons and entities subject to restrictive measures. (3) The entries for one person and three entities in Annex II should be deleted as they have been listed in Annex I to Decision (CFSP) 2016/849. (4) Annex I and Annex II to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I and Annex II to Decision (CFSP) 2016/849 are hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 8 December 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 141, 28.5.2016, p. 79. ANNEX The persons and entities listed below shall be added to the list of persons and entities subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849. A. Persons Name Alias Date of birth Date of UN designation Statement of Reasons 29. Pak Chun Il Passport: 563410091; DOB: 28.7.1954; Nationality: DPRK 30.11.2016 Served as the DPRK Ambassador to Egypt and provides support to KOMID. 30. Kim Song Chol Kim Hak Song Passport: 381420565, alt. Passport: 654120219; DOB: 26.3.1968; alt 15.10.1970 Nationality: DPRK 30.11.2016 KOMID official that has conducted business in Sudan on behalf of KOMID's interests. 31. Son Jong Hyok Son Min DOB: 20.5.1980; Nationality: DPRK 30.11.2016 Son Jong Hyok is a KOMID official that has conducted business in Sudan on behalf of KOMID's interests. 32. Kim Se Gon Passport: PD472310104; DOB: 13.11.1969 Nationality: DPRK 30.11.2016 Works on behalf of the Ministry of Atomic Energy Industry. 33. Ri Won Ho Passport: 381310014; DOB: 17.7.1964; Nationality: DPRK. 30.11.2016 DPRK Ministry of State Security Official stationed in Syria supporting KOMID. 34. Jo Yong Chol Cho Yong Chol DOB: 30.9.1973; Nationality: DPRK. 30.11.2016 DPRK Ministry of State Security Official stationed in Syria supporting KOMID. 35. Kim Chol Sam DOB: 11.3.1971; Nationality: DPRK. 30.11.2016 Representative for Daedong Credit Bank (DCB), who has been involved in managing transactions on behalf of DCB Finance Limited. As an overseas-based representative of DCB, it is suspected that Kim Chol Sam has facilitated transactions worth hundreds of thousands of dollars and likely managed millions of dollars in DPRK-related accounts with potential links to nuclear/missile programmes. 36. Kim Sok Chol Passport: 472310082; DOB: 8.5.1955; Nationality: DPRK. 30.11.2016 Acted as the DPRK Ambassador to Myanmar and he operates as a KOMID facilitator. He was paid by KOMID for his assistance and arranges meetings on behalf of KOMID, including a meeting between KOMID and Myanmar's defence-related persons to discuss financial matters. 37. Chang Chang Ha Jang Chang Ha DOB: 10.1.1964; Nationality: DPRK. 30.11.2016 President of the Second Academy of Natural Sciences (SANS). 38. Cho Chun Ryong Jo Chun Ryong DOB: 4.4.1960; Nationality: DPRK. 30.11.2016 Chairman of the Second Economic Committee (SEC). 39. Son Mun San DOB: 23.1.1951; Nationality: DPRK. 30.11.2016 Director-General of the External Affairs Bureau of the General Bureau of Atomic Energy (GBAE). B. Entities Name Alias Location Date of UN designation Other information 33. Korea United Development Bank Pyongyang, North Korea; SWIFT/BIC: KUDBKPPY 30.11.2016 Operates in the financial services industry of the DPRK economy. 34. Ilsim International Bank Pyongyang, DPRK; SWIFT: ILSIKPPY 30.11.2016 Is affiliated with the DPRK military and has a close relationship with Korea Kwangson Banking Corporation (KKBC). Has attempted to evade United Nations sanctions. 35. Korea Daesong Bank Choson Taesong Unhaeng; Taesong Bank Segori-dong, Gyongheung St. Potonggang District, Pyongyang, DPRK; SWIFT/BIC: KDBKKPPY 30.11.2016 Is owned and controlled by Office 39 of the Korea Workers' Party. 36. Singwang Economics and Trading General Corporation DPRK 30.11.2016 Is a DPRK firm for trading in coal. DPRK generates a significant share of the money for its nuclear and ballistic missile programmes by mining natural resources and selling those resources abroad. 37. Korea Foreign Technical Trade Center DPRK 30.11.2016 Is a DPRK firm trading in coal. DPRK generates a significant share of the funds needed to finance its nuclear and ballistic missile programmes by mining natural resources and selling those resources abroad. 38. Korea Pugang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 30.11.2016 Is owned by the Korea Ryonbong General Corporation, DPRK's defence conglomerate, specialising in acquisition for DPRK defence industries and support to Pyongyang's military-related sales. 39. Korea International Chemical Joint Venture Company Choson International Chemicals Joint Operation Company; Chosun International Chemicals Joint Operation Company: International Chemical Joint Venture Company Hamhung, South Hamgyong Province, DPRK; Man gyongdae-kuyok, Pyongyang, DPRK; Mangyungdae-gu, Pyongyang, DPRK 30.11.2016 Is a subsidiary of Korea Ryonbong General Corporation  DPRK's defence conglomerate specialising in acquisition for DPRK defence industries and support to Pyongyang's military-related sales  and has engaged in proliferation-related transactions. 40. DCB Finance Limited Akara Building, 24 de Castro Street, Wickhams Cay I, Road Town, Tortola, British Virgin Islands; Dalian, China 30.11.2016 Is a front company for Daedong Credit Bank (DCB), a listed entity. 41. Korea Taesong Trading Company Pyongyang, DPRK 30.11.2016 Has acted on behalf of KOMID in dealings with Syria. 42. Korea Daesong General Trading Corporation Daesong Trading; Daesong Trading Company; Korea Daesong Trading Company; Korea Daesong Trading Corporation Pulgan Gori Dong 1, Potonggang District, Pyongyang City, DPRK 30.11.2016 Is affiliated with Office 39 through minerals (gold) exports, metals, machinery, agricultural products, ginseng, jewelry, and light industry products. The person and entities listed below shall be deleted from the list set out in Annex II to Council Decision (CFSP) 2016/849. I. Persons and entities responsible the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, or person acting on their behalf or at their direction, or entities owned or controlled by them. A. Persons 16. Jo Chun Ryong B. Entities 2. Korea Taesong Trading Company II. Persons and entities providing financial services that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. B. Entities 1. Korea Daesong Bank 2. Korea Daesong General Trading Corporation